UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6751



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES M. DEBARDELEBEN,

                                               Defendant -Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-83-50, CA-01-30-3-2-V)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. Debardeleben, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. Debardeleben seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and denying his motion for reconsideration.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Debardeleben, Nos. CR-83-50; CA-01-30-

3-2-V (W.D.N.C. Jan. 29, 2001; filed Feb. 28, 2001; entered Mar. 1,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2